   4:20-cv-02697-RBH-TER            Date Filed 03/19/21       Entry Number 25        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

JOHNATHAN RILEY,                )                      Civil Action No. 4:20-cv-2697-RBH-TER
                     Plaintiff, )
                                )
vs.                             )
                                )                                     ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                     Defendant. )

        On October 19, 2020, the Motion to Withdraw as Attorney was granted by this court. (ECF
No. 13). Plaintiff was granted until November 20, 2020 to retain new counsel. If Plaintiff did not
retain counsel by that date, Plaintiff was considered proceeding pro se and was responsible for
pursuing the claims alleged in his Complaint. (ECF No. 13). Plaintiff did not retain counsel. The
record and answer was filed on February 1, 2021 and Plaintiff’s brief was due March 6, 2021 and
has not been filed.1

       Plaintiff is directed within 10 days to file his brief in accordance with this order:

     Plaintiff’s brief shall contain the following items, under the appropriate
headings and in the order here indicated:

(a) A statement of the issues presented for review, set forth in separately numbered
paragraphs.

(b) A statement of the case. This statement should briefly indicate the course of the
proceeding and its disposition at the administrative level and should set forth a
general statement of the facts. The statement of the facts shall include plaintiff's age,
education, work experience, if relevant, and a summary of other evidence of record.
Each statement of fact shall be supported by reference to the page in the record where
the evidence may be found.


       1
         Under Local Civil Rule 83.VII.04 (D.S.C.), within 30 days after Defendant files an
answer to the Complaint, Plaintiff shall file in the Clerk of Court's Office a written brief setting
out his arguments in support of his claim that Social Security benefits were improperly denied.
Defendant has 40 days to file a responsive brief after service of Plaintiff's brief. See Local Civ.
Rule 83.VII.05 (D.S.C.). Plaintiff may file a reply brief within 14 days of being served with
Defendant's responsive brief.
   4:20-cv-02697-RBH-TER       Date Filed 03/19/21    Entry Number 25      Page 2 of 2




(c) An argument. The argument may be preceded by a summary. The argument
shall be divided into sections separately addressing each issue and must set forth
plaintiff's contentions with respect to the issues presented and reasons therefore. Each
contention must be supported by specific reference to the portion of the record relied
upon and by citations to statutes, regulations, and cases supporting plaintiff’s
position. Cases from other districts and circuits should be cited only in conjunction
with relevant cases from this jurisdiction or if authority on point from this jurisdiction
does not exist.

(d) A short conclusion stating the relief sought. The issues before the court are
limited to the issues properly raised in the briefs.


NOTIFICATION OF THE CONSEQUENCES OF FAILING TO FILE A
BRIEF AS REQUIRED BY PARAGRAPHS (a)-(d) ABOVE

        A party's brief may be its only opportunity to set forth arguments that entitle
the party to a judgment in its favor. The failure to file a brief by either party may
result in the consideration of the record without the benefit of the party's arguments.
In the event a plaintiff fails to submit a brief, the defendant may file a motion to
dismiss for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b),
and the action may be dismissed with prejudice on the basis of the plaintiff's failure
to file a brief.

IT IS SO ORDERED.




       IT IS SO ORDERED.
                                                s/Thomas E. Rogers, III
March 19, 2021                                  Thomas E. Rogers, III
Florence, South Carolina                        United States Magistrate Judge




                                            2
